           Case 20-20709        Doc 2     Filed 01/28/20 Entered 01/28/20 11:11:30                       Desc Main
                                             Document    Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TENNESSEE

In Re: Tashiakia Narweunta Anderson                                       Chapter 13
                                                                          Case No.
Debtor.


                                                    Chapter 13 Plan


Address:        Debtor 155 Northfork Drive, Moscow, TN 38057

Plan Payment:

Debtor Shall Pay: $ 318.00 Weekly
   Or by: ( X )Payroll Deduction Carrier Corp., 9 Farms Spring Rd. , Mail Stop 541-90, Farmington, CT 06032

1. This Plan [Rule 3015.1 Notice]:
   (A) Contains a Non-standard Provision [See provision 19].                                                (X) Yes1 ( )   No
   (B) Limits the Amount of a Secured Claim Based on a Valuation of the Collateral for the Claim (X) Yes2 ( )              No
       [See provisions 7 and 8].
   (C) Avoids a Security Interest or Lien. [See provision 12].                                              ( ) Yes3 (X) No

2. Administrative Expenses: Pay Filing Fee and Debtor Attorney's Fee Pursuant to Confirmation Order.

3. Auto Insurance:     ( ) Included in Plan     Or (X) Not Included in Plan if proof provided by Debtor

4. Domestic Support Paid By: ( ) Debtor Directly ( ) Wage Assignment ( ) Trustee To:                             Monthly Pmt.
                                   ongoing payment begins
5. Priority Claims:                                                                                              Monthly Pmt.
                                                               Amount



6. Home Mortgage Claims:       ( ) Paid Directly by Debtor or ( X ) Paid by Trustee To:                          Monthly Pmt.
    Fay Servicing                     ongoing payment begins April 2020                                              $467.39
                                      Approximate arrearage        $4,657.00         Interest          0.00%           $78.00


7. Secured Claims [Retain Lien 11 U.S.C. §1325 (a)(5)]:           Collateral Value              Interest Rate   Monthly Pmnt.
@1 Capital One (2012 Nissan Sentra)                           $            4,225.00                   0.00%           $83.00
           Case 20-20709        Doc 2      Filed 01/28/20 Entered 01/28/20 11:11:30                    Desc Main
                                              Document    Page 2 of 2
8. Secured Automobile Claims for Debt Incurred Within 910 Days of Filing, and Other Secured Claims for Debt
   Incurred Within One Year of Filing [Retain Lien 11 U.S.C. §1325 (a)(5)]:
                                                                     Collateral Value          Interest Rate   Monthly Pmnt.
     Capital One (2017 Chevrolet Equinox)                        $          27,248.00                0.00%          $545.00


9. Secured Claims for Which Collateral Will Be Surrendered; Stay Is Terminated Upon Confirmation for the Limited
   Purpose of Gaining Possession and Commercially Reasonable Disposal of Collateral:
                                    Collateral

10. Special Class Unsecured Claims:                                  Collateral Value         Interest Rate    Monthly Pmnt.


11. Student Loan Claims and Other Long Term Claims:
                                                           ( ) Not Provided For            ( ) General Unsecured Creditor

12. The Judicial Liens or Non-possessory, Non-purchase Money Security Interests Held by the Following Creditors Are
    Avoided to the Extent Allowable Pursuant to 11 U.S.C. §522(f):
@5

13. Absent a Specific Court Order Otherwise, All Timely Filed Claims, Other than Those Specifically Provided for
    Above, Shall Be Paid as General Unsecured Claims.

14. Estimated Total General Unsecured Claims:                .

15. The Percentage to Be Paid to Non-priority, General Unsecured Claims Is:    ( )                      ;
    Or (X) Trustee Shall Determine the Percentage to Be Paid after Passage of Final Bar Date.

16. This Plan Assumes or Rejects Executory Contracts:
                                                                     ( ) Assume         ( ) Reject

17. Completion:     Plan shall be completed upon payment of the above, approximately 60 months.

18. Failure to Timely File a Written Objection to Confirmation Shall Be Deemed Acceptance of Plan.

19. Non-standard Provisions:
@6 For the purposes of provision 8, all collateral will be assumed to have exceeded the time limits set forth in the
     hanging paragraph following § 1325(a)(9), unless the debtor is in possession of the original contract

    Any Non-standard Provision Stated Elsewhere Is Void.

20. Certification: This Plan Contains No Non-standard Provisions Except Those Stated in Provision 19.

    /s/ Jimmy E. McElroy TN Bar #011908                      Date        January 27, 2020
    Debtor's Attorney's Signature
                                                                                                                      January 28, 2020


                                                                                                                  910 > August 1, 2017
